      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

RICHARD JORDAN, RICKY CHASE,
ROBERT SIMON, and ERIC THORSON                                                         PLAINTIFFS

VS.                                             CIVIL ACTION NO.: 3:15-CV-295-HTW-LRA

TOMMY TAYLOR, Interim
Commissioner, Mississippi Department
of Corrections; MARSHAL TURNER,
Superintendent, Mississippi State
Penitentiary; THE MISSISSIPPI STATE
EXECUTIONER; and UNKNOWN
EXECUTIONERS                                                                       DEFENDANTS


         MEMORANDUM OPINION AND ORDER ON DISCOVERY MOTIONS

       This matter came before the Court on several discovery motions filed by the parties. The

Court has carefully studied those motions and the related responses and, for the reasons that

follow, will issue partial rulings on some of the matters therein. The remainder of the issues

raised will be further considered after oral argument.

       Defendants’ Motion to Establish Deposition Protocols and to Clarify Existing

Protective Order (Doc. #180): This Motion targets any proposed depositions of employees of

the Mississippi Department of Corrections (MDOC), or employees of the Office of the Attorney

General (AG), who have been identified as having participated in the State’s efforts to obtain

lethal injection drugs. Highly protective of the identities of those persons, as well as the identities

of any suppliers of those drugs, the Defendants are sensitive to any depositional procedure which

would compromise these identities, or open any investigative doorways leading to the revelations

of these identities. The Plaintiffs, on the other hand, object to any procedure that would prevent




                                                  1
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 2 of 8




their interaction with the deponents and/or curtail their ability to ask follow-up questions, or

render the depositional process burdensome or time consuming.

        Based on the parties’ arguments, this Court has identified three possible approaches: (1)

depositions (interrogatories) by the use of written questions; (2) telephonic depositions, with

certain safeguards; and (3) in-person depositions, where the deponent would be shielded from

view and his or her voice would be electronically altered. Each approach has advantages and

disadvantages; still, on balance, the Court finds that telephonic depositions will be the best

answer. This approach will allow the Defendants to protect their witnesses’ identities, but will

give the Plaintiffs an opportunity to interact in real time with the deponents. This process was

used by agreement in a similar litigation in Missouri. Ringo v. Lombardi, No. 09-4095-cv-c-

NKL, 2010 WL 3310240, at *6 (W. D. Mo., Aug. 19, 2010). This approach also has been

utilized in other sensitive litigation posing similar concerns. Beaulah v. Ellerbie, 2005 WL

8165508, at *3 (M. D. Ga. Dec. 23, 2005) (telephone deposition to protect identity of

confidential informant); Borzillieri v. American Nat. Red Cross, 139 F.R.D. 284, 289 (W.D.N.Y.

1991) (telephonic deposition to protect identity of donors of tainted blood). Beaulah is

particularly instructive for its thoughtful construction of the mechanics for such a deposition.

       Unless otherwise persuaded that telephonic depositions best balance the interests of all of

the parties, the Court finds that this is the Court’s choice from among the three alternatives. The

precise process for the telephonic depositions must now be outlined; accordingly, this Court is

open to suggestions from the parties as to how those depositions should proceed.

       The Court will set a deadline for any suggestions from the parties. Thereafter, the Court

will allow oral arguments on such.




                                                  2
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 3 of 8




         The parties are advised to confer on any suggestions to determine if a joint

recommendation can be reached.

         The holding in Beaulah is a good resource for fashioning the parameters of the

telephonic depositions. Additionally, the parties should consider the feasibility of using a voice-

altering device.

Motion to Depose Lay Witnesses and for 30(b)(6) 1 Depositions (Doc #182):
        The Plaintiffs want to depose a 30(b)(6) witness for MDOC; prior MDOC

Commissioners Marshall Fisher and Pelicia Hall; Mississippi State Penitentiary (MSP)

Superintendent Marshal Turner; MDOC employees previously identified as DOC 1, DOC 2, and

DOC 3; Mississippi State Attorney General (AG) office employee AG 1; and anyone else

involved in the procurement or attempted procurement of lethal injection drugs. The Defendants

object. The objection, though, seems to be more against the scope of the examinations, rather

than the examinations themselves.

         The Court has carefully reviewed the issues raised by this Motion and the Response and

Reply. Embedded in this motion are a number of questions and considerations: ramification of

the Court’s earlier Protective Order; caselaw regarding the Plaintiffs’ burden of proof; time

periods that may impact current issues; and identification of deponents with personal and/or



1Rule 30(b)(6) of the Federal Rules of Civil Procedure allows a party to depose a corporation, government
agency, or other agency, as follows: “Notice of Subpoena Directed to an Organization. In its notice or
subpoena, a party may name as the deponent a public or private corporation, a partnership, an association, a
governmental agency, or other entity and must describe with reasonable particularity the matters for
examination. The named organization must then designate one or more officers, directors, or managing agents,
or designate other persons who consent to testify on its behalf; and it may set out the matters on which each
person designated will testify. A subpoena must advise a nonparty organization of its duty to make this
designation. The persons designated must testify about information known or reasonably available to the
organization. This paragraph (6) does not preclude a deposition by any other procedure allowed by these
rules.”


                                                      3
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 4 of 8




admissible knowledge of the subject matter. The Court finds that these interrelated, central

issues would be better addressed by a scheduled oral argument.

Motion to Supplement Expert Disclosure (Doc. #184):
By this Motion, the Plaintiffs seek to:
       •   Supplement the designation of Dr. Craig Stevens on the pharmacology of midazolam,
           to include further reports that have been disclosed to the Defendants in other
           litigation;

       •   Withdraw the designation of Mark Heath, M.D;

       •   Designate two new experts – Gail Van Norman, M.D. and Alan Kaye, M.D.;

       •   Withdraw the designation of Deborah Denno, J.D.; and

       •   Designate Eric Berger, J.D.
       With regard to the supplementation of Dr. Stevens’s report, the Plaintiffs argue that

significant developments have occurred relative to available data on midazolam. According to

Plaintiffs, Dr. Stevens can address these developments. Defendants, say Plaintiffs, will not

suffer any prejudice since Defendants already have the supplemental material. The Court agrees

and permits this supplementation. This Court will establish a deadline for such and this

supplementation will be permitted, to be done by a deadline that will be established.

       The Court has much more difficulty with Plaintiffs’ request to withdraw Dr. Heath and

replace him with Dr. Van Norman and Dr. Kaye. Defendants object, arguing that Plaintiff’s

request should be denied because Dr. Van Norman’s report covers the same issues and reaches

the same substantive conclusions as Dr. Stevens’ supplemental report. Plaintiffs, argue

Defendants, offer no explanation for the proposed late substitution, and offer “possibly

scheduling conflicts” as an insufficient justification for untimely designating Dr. Kaye as an

additional witness.



                                                 4
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 5 of 8




        Whether to exclude the testimony of a witness designated after the deadline is governed

by the four factors of Geiserman: namly, the importance of the witness's testimony; the prejudice

to the opposing party of allowing the witness to testify; the possibility of curing such prejudice

by granting a continuance; and the explanation, if any, for the party's failure to comply with the

discovery order. Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir.1990); Brumfield v.

Hollins,551 F.3d 322, 330 (5th Cir. 2008). Here, Plaintiffs have not provided any explanation

why they wish to withdraw Dr. Heath; accordingly, the Court denies the request.

       Even had this Court permitted a substitution for Dr. Heath, this Court would not have

permitted one anesthesiologist to be replaced by two. Such a substitution would require the

Defendants to prepare for two witnesses, for the sole purpose of insuring that the Plaintiffs would

have an expert if Dr. Van Norman was unavailable to give live testimony at trial. At any rate,

this part of the Motion will be denied.

       Finally, the Plaintiffs want to replace Professor Deborah Denno with Professor Eric

Berger. Both are attorneys and, at least with respect to Professor Berger, the testimony is

intended to establish to the Court the “evolving standards of decency” that have developed in the

law and, according to Professor Berger, mandate the use of the Plaintiffs’ preferred method of

execution. The Court agrees with the Defendants that this testimony is unnecessary.

       “[M]erely being a lawyer does not disqualify one as an expert witness.” Askanase v.

Fatjo, 130 F.3d 657, 672 (5th Cir. 1997); however, the Court, not the experts, determines the

legal solution to any issue. United States vs. Olivero, 275 F.3d 1299, 1306-07 (11th Cir. 2001);

Specht v. Jensen, 853 F.2d 805, 807 (10th Cir. 1988). A quick Westlaw search for the term

“evolving standards of decency” turned up seventy cases from the United States Supreme Court

containing this term. Many of those cases expound on the theory at length, and counsel may be



                                                 5
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 6 of 8




assured that the Court has read most, if not all, of them. This is a matter for which no expert

testimony is required.

Joint Motion for Modification of Revised Scheduling Order (Doc. #196):
       The parties jointly request:
           •   Suspending all deadlines, including the trial date;

           •   Setting a 90-day discovery period, to commence upon the entry of the orders
               regarding discovery; and

           •   Holding a status conference during the discovery period to re-set the deadlines
               and the trial date.
The ruling on this Motion is dependent upon the Court’s resolution of the outstanding issues

raised by the other Motions; therefore, the Court will make the necessary adjustments to the

schedule during the telephonic conference with the parties.

       A final matter is the issue of whether the Plaintiffs are necessary parties to this telephonic

conference, a matter which is left to the discretion of the Court. Ballard v. Spradley, 557 F.2d

476, 480 (5th Cir. 1977) (citing 18 U.S.C. § 2241(c)(5)). More than fifty years ago, the Supreme

Court held that prisoners do not have a due process right to conduct oral argument on appeal:

       [A] prisoner has no absolute right to argue his own appeal or even to be present at
       the proceedings in an appellate court. The absence of that right is in sharp contrast
       to his constitutional prerogative of being present in person at each significant
       stage of a felony prosecution, and to his recognized privilege of conducting his
       own defense at the trial. Lawful incarceration brings about the necessary
       withdrawal or limitation of many privileges and rights, a retraction justified by the
       considerations underlying our penal system. Among those so limited is the
       otherwise unqualified right [of] parties in all the courts of the United States to
       plead and manage their own causes personally.

Price v. Johnston, 334 U.S. 266, 285–86 (1948), overruled on other grounds, McCleskey v. Zant,

499 U.S. 467 (1991) (quotation marks and citations omitted). Lower courts have extended this

holding to civil cases. See American Inmate Paralegal Assoc. v. Cline, 859 F.2d 59, 62 (8th

Cir.1988) (“Civil rights plaintiffs generally have no constitutional right to be present at the trial

                                                  6
      Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 7 of 8




of their claims, [l]et alone the right to personally attend a pretrial conference.”) (citations

omitted); Holt v. Pitts, 619 F.2d 558, 560 (6th Cir.1980) (“Generally speaking, prisoners who

bring civil actions, including prisoners who bring actions under the civil rights statute, 42 U.S.C.

§ 1983, have no right to be personally present at any stage of the judicial proceedings.”); see also

Hawkins v. Maynard, 89 F.3d 850, 1996 WL 335234, at *1 (10th Cir. June 18, 1996)

(unpublished) (“A prisoner does not have an absolute right to be present at his civil trial or

pretrial proceedings.”). Logically, these same principles extend to a prisoner's request to

participate by telephone. Hernandez v. United States, 2000 WL 744148 (S.D.N.Y. June 8,

2000).

         In the civil trial context, the Fifth Circuit has explained that “a prisoner has no

constitutional right to be present, or to testify, at his own civil trial.” Latiolais v. Whitley

93 F.3d 205, 208 (5th Cir. 1996). But the Fifth Circuit has also made it clear that “the district

court may not summarily exclude a prisoner-plaintiff from the trial of his civil rights lawsuit.” Id.

Instead, the district court must consider factors such as “whether the prisoner’s presence will

substantially further the resolution of the case, the security risks presented by the prisoner’s

presence, the expense of the prisoner’s transportation and safekeeping, and whether the suit can

be stayed until the prisoner is released without prejudice to the cause asserted.” Id. The right of a

prisoner to attend a pretrial or preliminary proceedings is substantially less.

         The Court is of the opinion that the presence of the inmate Plaintiffs, either personally or

by telephone, is not necessary for this conference. Ideally, their attorneys would notify the Court

that they have agreed to waive any right to be present. In setting the telephonic conference, the

Court will also set a deadline for the Plaintiffs to notify the Court of their intent in that regard.

         IT IS, THEREFORE, ORDERED, as follows:



                                                    7
Case 3:15-cv-00295-HTW-LRA Document 197 Filed 04/17/20 Page 8 of 8




 1. The Court will hold a telephonic conference on these Motions on Monday, April 27,

    2020, at 10:00 a.m.

 2. The Plaintiffs’ Motion to Supplement Expert Testimony is granted, as to their request

    to supplement the expert report of Dr. Stevens. It is denied as to their request to

    withdraw Dr. Heath and replace him with Dr. Van Norman and Dr. Kaye. It is denied

    as to their request to substitute Professor Berger for Professor Denno.

 3. The parties shall provide any supplemental information on deposition protocol by

    Friday, April 24, at 12:00 p.m. No extensions of this deadline will be granted.

 4. The Plaintiffs shall inform the Court by Monday, April 20, whether they intend to

    waive the presence of the inmate parties at the telephonic conference. No extensions

    of this deadline will be granted.

 IT IS SO ORDERED, this the 17th day of April, 2020.


                                              /s/HENRY T. WINGATE
                                              UNITED STATES DISTRICT JUDGE




                                          8
